OPINION
Opinion by
Chief Justice WRIGHT.
By letter dated December 5, 2012, the Court informed appellant that the $175 required filing fee was past due. We instructed appellant to pay the filing fee within ten days of the date of the letter *454and cautioned her that failure to do so would result in dismissal of the appeal without further notice. See Tex.R.App. P. 42.3(c).
As of today’s date, the required filing fee has not been paid. Accordingly, we dismiss the appeal. See Tex.R.App. P. 42.3(c).